                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION


THOMAS LIBERT

                Plaintiff,                                   Case No.: 20-cv-1508

        v.

ZENTURE SOLUTIONS, LLC d/b/a
FOX VALLEY LAWN MOWING

                Defendant


                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE


        Plaintiff, Thomas Libert, hereby provides Notice to this Court that pursuant to Fed. R. Civ.

P. 41(a)(1)(A)(i), this matter may be voluntarily dismissed with prejudice and without costs to

either party.

        Dated: November 19, 2020             By:_s/ Matthew J. Tobin__________
                                             Matthew J. Tobin, SBN 1097545
                                             Walcheske & Luzi, LLC
                                             235 N. Executive Drive, Suite 240
                                             Brookfield, Wisconsin 53005
                                             Telephone: (262) 780-1953
                                             Email: mtobin@walcheskeluzi.com

                                             Attorney for Plaintiff
